BETTS, District Judge.
The evidence in this case establishes, that the carpenter left the vessel at a foreign port, because of inhuman treatment. He was afterwards refused support by the chip, and forbidden to come on board, and was not logged in the way directed by the statute to establish the fact of desertion.
The amount which a seaman can recover for a wrongful discharge in a foreign port, wiR vary to some extent with the circumstances of each particular case; but, ordinarily, he is entitled to the full wages of the voyage. The suit is usually brought for *606wages, and, under that name, admiralty awards a compensation commensurate to the injury sustained. The libellant in this case claims wages for the voyage out and home. It appears that he was obliged to procure a passage home in another vessel, and that he earned no wages on the voyage back. The 42d article of the Laws of the Hanse Towns [Fed. Cas. Append., last volume] provides, that if the master discharges a seaman during the voyage, for no lawful cause given, he is bound to pay him his whole wages, and defray the charge of his return. So the Laws of Oleron, article 13, and those of AVisbuy, article 25, [Fed. Cas. Append., last volume,] provide, that a seaman unlawfully discharged majr follow the vessel to her port of destination, and recover such wages as he would have been entitled to if he had remained by the ship until the end of the voyage. The conduct1 of the mates in this case amounted to such a discharge; and, even if it did not, the libellant was justified in leaving the vessel from a regard to his own personal safety, — Limland v. Stephens, 3 Esp. 269; Ward v. Ames, 9 Johns. 138; Reif v. The Maria, [Case No. 11,692;] Rice v. The Polly and Kitty; [Id. 11,754,] — and comes within the spirit of the articles which have been cited. See Emerson v. Howland, [Case No. 4,441.] He is entitled to full wages for the voyage out and home. Decree accordingly.